DETAILED ACTION
This is the final Office action on the merits. Claims 1-3, 6-13, and 15 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 04/04/2022 fail to overcome the objections made to the specification. Although the applicant’s remarks state that there were changes made to the drawings to overcome the objections, no updated drawings were filed with the amendment. As such, the objections made in the previous action remain.
The amendments are sufficient to overcome the rejections of claims 1-3 and 6-11 under 35 U.S.C. 112(a). However, there is still an outstanding issue regarding claim 3 under 35 U.S.C. 112(b).
The amendments are sufficient to overcome the rejections of claims 1-3, 6, and 11-13 under 35 U.S.C. 102(a)(2) as being anticipated by Honda et al. (US 20040051860 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejection of claim 7 under 35 U.S.C. 103 as being obvious over Honda et al. (US 20040051860 A1), in further view of Gupta et al. (US 20160274239 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejection of claims 8 and 9 under 35 U.S.C. 103 as being obvious over Honda et al. (US 20040051860 A1), in further view of Böckem et al. (US 20160170024 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejection of claim 10 under 35 U.S.C. 103 as being obvious over Honda et al. (US 20040051860 A1), in further view of Lee (US 20150323669 A1). However, a new ground of rejection is introduced by the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Specifically, claim 3 recites the limitation "the beam splitter mirror". There is insufficient antecedent basis for this limitation in the claim. Neither claim 3, nor claim 1 upon which it depends, establishes a beam splitter mirror that this could be referring to, although claim 2 does make mention of this limitation. Please amend the claim to establish antecedent basis for this limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US 20040051860 A1), modified in view of Frederiksen et al. (US 20180106901 A1).

Regarding claim 1 Honda et al. teaches a laser positioning apparatus, comprising:
	a laser emitting module configured to generate a first laser (FIG. 14A, semiconductor laser LD, Paragraph [0078]);
	a laser direction adjusting module configured to adjust the first laser to form a second laser in a first direction (FIG. 14A, beam splitter 11, Paragraph [0078]. First direction can be defined as the vertical outgoing beam.), and to form a third laser in a second direction perpendicular to the first direction (FIG. 14A, beam splitter 11, Paragraph [0078]. Second direction can be defined as the horizontal outgoing beam.);
	a first receiving objective lens configured to process a laser returned from a first object upon receipt of the second laser by the first object (FIG. 14A, photo detector 5a and object 2, Paragraph [0078]. The photo detector possesses an objective lens.), and a first receiver configured to receive the laser processed by the first receiving objective lens (FIG. 14A, photo detector 5a and object 2, Paragraph [0078]); and
	a second receiving objective lens configured to process a laser returned from a second object upon receipt of the third laser by the second object (FIG. 14A, photo detector 5b and object 1, Paragraph [0078]. The photo detector possesses an objective lens.), and a second receiver configured to receive the laser processed by the second receiving objective lens (FIG. 14A, photo detector 5b and object 1, Paragraph [0078]).

Honda et al. fails to teach, but Frederiksen et al. does teach wherein the first receiver is positioned closer to the direction adjusting module than the first receiving objective lens along the first direction (FIG. 5, optical lenses 107a-b, beam splitter 20, and combinations 204a-b, Paragraphs [0050] and [0051]. Each combination has a detection channel acting as a receiver, positioned closer to the beam splitter then the optical lenses.), and
wherein the second receiver is positioned closer to the direction adjusting module than the second receiving objective lens along the second direction (FIG. 5, optical lenses 107a-b, beam splitter 20, and combinations 204a-b, Paragraphs [0050] and [0051]. Each combination has a detection channel acting as a receiver, positioned closer to the beam splitter then the optical lenses.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the laser positioning apparatus taught by Honda et al., with the lens and beam splitter positioning taught by Frederiksen et al. The reasoning for this is by positioning the lenses farther away from the receivers, and thus leaving them closer to the beam splitter, they are able to intercept returning light earlier and thus capture a less dissipated return signal. This predictably, will lead to a stronger signal being incident on the receivers and thus a better measurement result.

Regarding claim 2 Honda et al., modified in view of Frederiksen et al., teaches the laser positioning apparatus according to claim 1, wherein the laser direction adjusting module includes a beam splitter mirror (Honda et al., FIG. 14A, beam splitter 11, Paragraph [0078]).

Regarding claim 3 Honda et al., modified in view of Frederiksen et al., teaches the laser positioning apparatus according to claim 1, wherein the beam splitter mirror includes a transflective optical element (Honda et al., FIG. 14A, beam splitter 11, Paragraph [0078]. Beam splitter is inherently transflective as it allows both light transmission and reflection.).

Regarding claim 6 Honda et al., modified in view of Frederiksen et al., teaches the laser positioning apparatus according to claim 1, further comprising:
	a display module configured to display a distance from the laser positioning apparatus to the first object (Honda et al., FIG. 16A, display unit 75, Paragraphs [0079] and [0080]. This measuring device requires a means of communicating its measured distances with the user, and gives no other methods for this then the display unit.) and/or a distance from the laser positioning apparatus to the second object(Honda et al., FIG. 16A, display unit 75, Paragraphs [0079] and [0080]. This measuring device requires a means of communicating its measured distances with the user, and gives no other methods for this then the display unit.).

Regarding claim 11 Honda et al., modified in view of Frederiksen et al., teaches the laser positioning apparatus of claim 1, further comprising:
	a communicating module configured to receive positioning information (Honda et al., Paragraph [0088]. Teaches a communication mechanism.) and/or output the position information (Honda et al., Paragraph [0088]. Teaches a communication mechanism.).

Regarding claim 12 Honda et al., modified in view of Frederiksen et al., teaches a laser positioning method (Honda et al., Paragraph [0078]. Explicitly teaches a method of laser positioning.), comprising:
	performing distance measurement using a laser positioning apparatus of claim 1 (Honda et al. and Frederiksen et al., See the mapping for claim 1. The device taught performs distance measurements.).

Regarding claim 13 Honda et al., modified in view of Frederiksen et al., teaches the laser positioning method according to claim 12, further comprising:
	receiving position information (Honda et al., FIG. 14A, Paragraph [0078], Receives positioning information from the return beams.); and
	positioning the laser positioning apparatus with the second laser and the third laser according to the position information (Honda et al., FIG. 14A, Paragraph [0078], Determines distance to both walls using both beams, and determines the distance between them, and thus would inherently have its own position.).

	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US 20040051860 A1), modified in view of Frederiksen et al. (US 20180106901 A1) and Gupta et al. (US 20160274239 A1).

Regarding claim 7 Honda et al., modified in view of Frederiksen et al., teaches the laser positioning apparatus according to claim 6.

This combination fails to teach, but Gupta et al. does teach wherein the display module further comprises a prompting module configured to issue a prompt when the distance from the laser positioning apparatus to the first object satisfies a predetermined requirement (FIG. 2, Provide Notification 267 and Trigger action 270, Paragraphs [0050] and [0054]), and/or the distance from the laser positioning apparatus to the second object satisfies the predetermined requirement (FIG. 2, Provide Notification 267 and Trigger action 270, Paragraphs [0050] and [0054]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the laser positioning apparatus taught by Honda et al., and previously modified with the lens and beam splitter positioning taught by Frederiksen et al., with the notification system taught by Gupta et al. The reasoning for this is that it quickly allows the user to see when a particular distance threshold has been met. This predictably leads to a more user friendly experience, by allowing work to move quicker.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US 20040051860 A1), modified in view of Frederiksen et al. (US 20180106901 A1) and Böckem et al. (US 20160170024 A1).

Regarding claim 8 Honda et al., modified in view of Frederiksen et al., teaches the laser positioning apparatus according to claim 1.

This combination fails to teach, but Böckem et al. does teach [further comprising]: 
a direction indicating module configured to determine a position relationship between the second laser and the first object (FIG. 1, Paragraph [0096], PSD is capable of determining the orientation of the laser.) and/or determine a position relationship between the third laser and the second object (FIG. 1, Paragraph [0096], PSD is capable of determining the orientation of the laser.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the laser positioning apparatus taught by Honda et al., and previously modified with the lens and beam splitter positioning taught by Frederiksen et al., with the orientation monitoring and correcting module taught by Böckem et al. The reasoning for this is if the lasers
aren’t hitting their desired targets (for instance, two perpendicular walls) at a perpendicular angle, then it is likely measuring the distance on a slant and returning incorrect numbers. Thus, by having a method to sense and correct the alignment of the laser to ensure it is perpendicular, then it would predictably lead to more accurate measurement results.

Regarding claim 9 Honda et al., modified in view of Frederiksen et al. and Böckem et al., teaches the laser positioning apparatus according to claim 8, further comprising:
	a direction adjusting module configured to adjust the laser positioning apparatus according to a position relationship determined by the direction indicating module (Böckem et al., FIG. 1, Paragraphs [0008] and [0096], PSD allows the device to readjust the laser based on the detected orientation. Paragraph [0008] suggests methods to accomplish this.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US 20040051860 A1), modified in view of Frederiksen et al. (US 20180106901 A1) and Lee (US 20150323669 A1).

Regarding claim 10 Honda et al., modified in view of Frederiksen et al., teaches the laser positioning apparatus according to claim 1.

This combination fails to teach, but Lee does teach [further comprising]:
	a control module configured to control the laser positioning apparatus (FIGS. 7 and 8, Paragraphs [0060] and [0061], Has a processor which controls the scanner.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the laser positioning apparatus taught by Honda et al., and previously modified with the lens and beam splitter positioning taught by Frederiksen et al., with the control system taught by Lee. The reasoning for this is that by utilizing a control unit, it will allow the apparatus to automate it’s measuring process and make adjustments based on preprogrammed criteria. This predictably will lead to faster and more accurate measurements.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US 20040051860 A1), modified in view of Frederiksen et al. (US 20180106901 A1) and Gogolla et al. (US 20130135604 A1).

Regarding claim 15 Honda et al., modified in view of Frederiksen et al., teaches the laser positioning apparatus according to claim 1, wherein the direction adjusting module includes two ends defining therebetween an elongated body (Honda et al., FIG. 14A, beam splitter 11a, Paragraph [0078]. The illustrated beam splitter has an elongated shape defined by two ends.). 

This combination fails to teach, but Gogolla et al. does teach one of the two ends contacts a housing of the laser positioning apparatus (FIG. 2, beam-splitting optical element 24 and optics carrier 25, Paragraph [0033]. Teaches an elongated beam splitter being mounted to the optics housing at its two ends.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the laser positioning apparatus taught by Honda et al., and previously modified with the lens and beam splitter positioning taught by Frederiksen et al., with the beam splitter mounting system taught by Gogolla et al. The reasoning for this is that by attaching one or both ends of the beam splitter to the housing itself, it can prevent potential flutter in the beam splitter if the entire system is moved or disturbed. This predictably, makes for a more stable scanning unit with less chance of an erroneous reading due to flutter in the beam splitter causing signals to be emitted at incorrect angles.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645